[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Dawson v. Gentzler Tool & Die Corp., Slip Opinion No. 2014-Ohio-3957.]




                                          NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                          SLIP OPINION NO. 2014-OHIO-3957
  THE STATE EX REL. DAWSON, APPELLANT, v. GENTZLER TOOL & DIE CORP.
                                   ET AL., APPELLEES.

   [Until this opinion appears in the Ohio Official Reports advance sheets,
      it may be cited as State ex rel. Dawson v. Gentzler Tool & Die Corp.,
                          Slip Opinion No. 2014-Ohio-3957.]
Workers’ compensation—Court of appeals’ judgment affirmed.
  (No. 2012-1814—Submitted August 19, 2014—Decided September 17, 2014.)
               APPEAL from the Court of Appeals for Franklin County,
                           No. 11AP-1017, 2012-Ohio-4418.
                                  __________________
        {¶ 1} The judgment of the court of appeals is affirmed for the reasons
stated in the opinion of the court of appeals.
                                  __________________
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                  __________________
        Richard L. Williger Co., L.P.A., and Richard L. Williger, for appellant.
                           SUPREME COURT OF OHIO




       Michael DeWine, Attorney General, and Lydia M. Arko, Assistant
Attorney General, for appellee Industrial Commission of Ohio.
                         ________________________




                                       2